Case 1:19-cv-00596-MN Document 1-7 Filed 03/29/19 Page 1 of 9 PageID #: 154




          EXHIBIT 7
                               Case 1:19-cv-00596-MN Document 1-7 Filed 03/29/19 Page 2 of 9 PageID #: 155


Here’s what you have.                                                                              +                   =   ARM CHAIR
                                                                                                                           4-8 minute assembly
                                                                                                                           with 1-2 people


                                                                       +                           +                   =   LOVE SEAT
                                                                                                                           6-12 minute assembly
                                                                                                                           with 1-2 people


                                            +                          +                           +                   =   SOFA
                                                                                                                           8-16 minute assembly
                                                                                                                           with 1-2 people


                     +                      +                          +                           +                   =   KING SOFA
                                                                                                                           10-20 minute assembly
                                                                                                                           with 1-2 people
     A SEAT BOX             A SEAT BOX               A SEAT BOX                 B SEAT BOX                 ARMS BOX
       1 A-Seat               1 A-Seat                 1 A-Seat                   1 B-Seat                 2 Arm Rests
   1 Back Cushion         1 Back Cushion           1 Back Cushion             1 Back Cushion              4 Corner Legs
  1 Bottom Cushion       1 Bottom Cushion         1 Bottom Cushion           1 Bottom Cushion            8 Thumb Screws
    2 Center Legs          2 Center Legs            2 Center Legs                                       1 USB Power Plug
   4 Thumb Screws         4 Thumb Screws           4 Thumb Screws




Here’s how you start. Order your seats like this,
folded with the letters facing up.




Assembly instructions inside.
                         Case 1:19-cv-00596-MN Document 1-7 Filed 03/29/19 Page 3 of 9 PageID #: 156




    1                    Place the A-Seat(s) side-by-side with the B-Seat, making sure the black
                         fabric on the bottom of the seat is facing up. Then slide the modules together
                         (3 alignment pins into 3 holes).

                                                                           ( IF YOU HAVE A 1-SE ATER , SKIP THIS STEP. )




PRO TIP:
Ensure levers are open
before sliding modules
together.




                 OPEN




               CLOSED




    2                    Once the modules are connected, close the latches located on the base of
                         the modules (2 between each seat).




                                 OPEN
                                                                           ( IF YOU HAVE A 1-SE ATER , SKIP THIS STEP. )




                                                                                                CLOSED




                Need help? Check out burrow.com/assembly for helpful videos or give us a call at 855-928-7769.
                    Case 1:19-cv-00596-MN Document 1-7 Filed 03/29/19 Page 4 of 9 PageID #: 157




Unfold the seats into the open position, so that backrests are on the
ground. If the seats become partially closed at any point, they need to
be completely closed and re-opened in order to complete Step 5.
                                                                                                    3


Place the left arm (3 alignment holes) to the left of the seats and
place the right arm (3 alignment pins) to the right of the seats,
as shown below.
                                                                                                    4
 LEFT ARM                                                                                         RIGHT
3 ALIGNMENT HOLES                                                                            3 ALIGNMENT PINS




         Need help? Check out burrow.com/assembly for helpful videos or give us a call at 855-928-7769.
                          Case 1:19-cv-00596-MN Document 1-7 Filed 03/29/19 Page 5 of 9 PageID #: 158




     5                    Attach the arm rests to the seats, sliding the three alignment pins
                          into the three alignment holes. Then, close the
                          latches on the bottom of the sofa.




PRO TIP:
If alignment pins are
not lining up with the
holes, try closing the
seats all the way and
re-opening (repeat
of Step 3). If the
alignment pins aren’t
sliding into the holes,
make sure the levers
are open (see below).




     6                    Remove the tape and the close levers located in between the backrests
                          and the arm rests. You may feel a slight click when they are closed all
                          the way, which will be close to flush with the angle of the backrest.




                                 OPEN                                                      CLOSED



                 Need help? Check out burrow.com/assembly for helpful videos or give us a call at 855-928-7769.
            Case 1:19-cv-00596-MN Document 1-7 Filed 03/29/19 Page 6 of 9 PageID #: 159




                                                                                                7
Attach each leg by screwing in the thumbscrews. For help with
placement, please refer to the dotted line guides on the image below.
Attach the corner legs so that the feet angle out away from
the couch. 1-Seaters only have corner legs.




                                                                                                8
To use your built-in USB charger, un-clip the cord from the bottom of the
right arm rest, plug your USB power cord into it, and then plug your USB
power cord into a power source. The Velcro flap on the bottom of the
B-Seat helps keep the cord tucked up and out of the way when in use.




             UN-CLIPPED                                                      CLIPPED




      Need help? Check out burrow.com/assembly for helpful videos or give us a call at 855-928-7769.
     Case 1:19-cv-00596-MN Document 1-7 Filed 03/29/19 Page 7 of 9 PageID #: 160




9    Gently place your sofa into its upright position. The best way to do this is
     to have two people lift the sofa, turn it 90 degrees, and set it on its legs.
     If you’re flying solo then gently tilting the sofa works as well.




10
     Unpack your cushions (NO SCISSORS PLEASE!) and place them on your couch.
     Your Burrow can be styled either tufted or un-tufted by flipping the cushions
     over. Please allow up to 72 hours for the wrinkles to come out. (Hey, you’d be
     wrinkly too if you were vacuum sealed in a bag all week!)


                        TUFTED                           UN-TUFTED




     That’s it!                    See? Wasn’t that easy? Now you have a new
                                   party trick for the next time your friends come over.
Case 1:19-cv-00596-MN Document 1-7 Filed 03/29/19 Page 8 of 9 PageID #: 161




      FIN A L STE P :
S H A R E F O R SAV INGS
     The fun doesn’t stop once your Burrow is
      built. Earn money by getting social and
             spreading the Burrow love!




                         Show it off.
          Snap a picture of your styled Burrow and post on
   Instagram with #lovemyburrow. (We’ll DM you a code for 10%
        off a future purchase, and regram some of our favs!)




              Tell us what you think.
    We really hope you love your Burrow. Look out for one more
       email from us that will let you join the convo and leave
                   a review about your experience!




                     Share the love.
     We’ll be emailing your referral code shortly so you can give
           a special friend 10% off their Burrow purchase!
                (Get ready to be ‘Friend Of The Year.’)
                                  Case 1:19-cv-00596-MN Document 1-7 Filed 03/29/19 Page 9 of 9 PageID #: 162



You’re officially part of the Burrow family, and we couldn’t
be more excited.

We work hard to make the furniture that you deserve.
Pieces that will last throughout the years, make your life
easier and leave the world a little greener. Burrow is a
comfy culmination of all our good intentions, and we
 can’t wait to see how you make us a part of your home
and happy place.

As a part of the fam, we’ll make sure that you always
get first dibs and exclusive discounts on all of our future
products and endeavors (trust us, they’re gonna be good).

Now that you’re all assembled and it’s time to lounge,
you can do so knowing that we’re here for you any day,
any time. If you ever have questions or concerns about
your Burrow (or just want to say hi!) shoot us an email
at family@burrow.com.

Here’s to movie nights, glasses of wine, moments of
peace, and that special feeling you get when you sit on
your Burrow and feel finally home. We hope you love it.

Happy burrowing!




Sincerely,




Stephen & Kabeer
Co-Founders of Burrow
